Exhibit 10.31

 

FORM OF RESTRICTED UNIT AWARD AGREEMENT

 

This agreement (“Agreement”) entered into as of <<GRANT DATE>>, by and between
Fluor Corporation, a Delaware corporation (“Company”), and <<NAME>> (“Grantee”
or “you”) evidences and confirms the following Restricted Unit Award by the
Committee (as defined in the Plan) under the Fluor Corporation 2000 Restricted
Stock Plan for Non-Employee Directors, as amended (the “Plan”).  Your Restricted
Unit Award is made subject to all the terms and conditions of the Plan, a copy
of which is enclosed herewith.

 

Your Restricted Unit Award consists of <<NUMBER>> Units, which Units shall
become earned and payable in cash as the transfer restrictions on the <<RSS
NUMBER>> shares of restricted stock awarded to you concurrently herewith (the
“Restricted Stock”) pursuant to the Restricted Stock Purchase Agreement by and
between you and the Company lapse.  Your Restricted Unit Award is subject to the
same transfer restrictions and repurchase rights as the Restricted Stock.  Each
Unit shall be equal in value to the closing price per share at which the common
stock of the Company is sold in the regular way on the New York Stock Exchange
on the date upon which such Unit becomes earned and payable.  The proceeds of
this Restricted Unit Award shall be applied in payment of taxes arising from the
lapse of restrictions on the Restricted Stock and arising from this award (or
portion thereof) becoming earned and payable.  Any remaining balance of the
proceeds shall be remitted to you.

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Texas.  Except as specifically provided herein, all
capitalized terms shall have the meanings set forth in the Plan.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

 

 

FLUOR CORPORATION

 

 

 

 

 

 

by:

 

 

 

Carlos M. Hernandez

 

 

Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

 

 

 

Grantee

 

--------------------------------------------------------------------------------